Citation Nr: 0407658	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for chronic ear 
infections.

4.  Entitlement to service connection for a disability of the 
right upper extremity, to include the arm, wrist and hand.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right shoulder disability (claimed as a 
right trapezius disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1972 in the United States Air Force.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claims of entitlement to service connection for 
a respiratory disability, bilateral hearing loss, chronic ear 
infections, and a disability of the right upper extremity (to 
include the arm, wrist and hand), and also denied his 
application to reopen a previously denied claim of service 
connection for a right shoulder disability for failure to 
submit new and material evidence.

As will be discussed below, the issues of entitlement to 
service connection for chronic ear infections, a right 
shoulder disability and a disability to the right upper 
extremity (to include the arm, wrist and hand) are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  It will be addressed in the remand portion 
of this decision and the veteran is advised that VA will 
notify him if further action is required on his part.



FINDINGS OF FACT

1.  The veteran's asthma existed prior to his entry into 
active service and is not the result of disease or injury 
during active service.

2.  The veteran's pre-existing asthma underwent a permanent 
increase in severity during, or as a result of service.

3.  In service the veteran incurred acoustic trauma, which 
resulted in bilateral hearing loss.

4.  In a final decision dated August 1974, the RO denied the 
veteran's claim of entitlement to service connection for a 
chronic right shoulder disability, claimed as right trapezius 
strain.  

5.  In March 2000, the veteran applied to reopen his claim 
for service connection for a right shoulder disability; the 
additional evidence submitted in this application includes 
evidence which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's asthma clearly and unmistakably preexisted 
his entry into military service, and the presumption of 
soundness is rebutted. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(b) (2003).

2.  The veteran's asthma was aggravated by his military 
service, and service connection for asthma is warranted. 38 
U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.304, 3.306 (2003).

3.  The veteran's bilateral hearing loss is due to acoustic 
trauma incurred in service. 38 U.S.C.A. §§ 1110 (West 2002) 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2003)

4.  New and material evidence has been received regarding the 
previously denied claim of service connection for a right 
shoulder disability; that claim is reopened.  38 U.S.C.A. §§ 
5108 (West  2002); 38 C.F.R. §§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000 (VCAA).  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

A review of the veteran's claims folder and the documents 
pertaining to this case shows that the RO has complied with 
the basic elements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as to the notice required under the VCAA.  The RO 
has notified the claimant of the information and evidence 
needed to substantiate his claims.  This notice was provided 
in correspondence dated November 2001, in which VA 
specifically informed the veteran that he needed to provide 
evidence showing in-service incurrence or aggravation of his 
claimed disabilities and post-service medical records showing 
treatment for his claimed disabilities.  The letter also 
informed that veteran of what efforts VA would undertake to 
assist him in developing his claims.  We note that the RO had 
sent several letters in March 2001 and November 2001 to 
several private medical care providers identified by the 
veteran with requests that they furnish VA with copies of the 
veteran's medical records.  Most of these private medical 
care providers responded to VA and furnished copies of the 
requested records.  We also observe that pertinent VA medical 
records have been obtained and associated with the claims 
folder and that the veteran has been provided with VA medical 
examinations addressing the claims at issue.

Thus, in view of the above discussion, we conclude that the 
veteran has been duly notified of the evidence and 
information necessary to substantiate his claims and has been 
notified of VA's efforts to assist him.  (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A with respect to those issues 
not addressed in the remand portion of this decision.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Pertinent Laws and Regulations: Service Connection

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of musculoskeletal pain, 
upper respiratory symptoms, ear problems or diminished 
hearing acuity in service will permit service connection for 
a chronic orthopedic or muscle disability, pulmonary disease, 
chronic ear infections or hearing loss, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

(a.)  Entitlement to service connection for a respiratory 
disability.

With respect to the claim for VA compensation for a 
respiratory disability, the veteran's service medical records 
show normal findings with respect to his lungs and 
respiratory system on pre-enlistment examination in July 
1968.  At the time, he denied having a history of asthma.  
Thereafter, the medical records show treatment during service 
for flare-ups of upper respiratory symptomatology.  In 
October 1968, within less than one week after entering active 
duty, he was treated for asthma symptoms, during which time 
he reported having a history of childhood asthma and 
allergies.  He was referred to an allergist who diagnosed him 
with allergic rhinitis but no asthma symptoms were present.  
He was treated for expiratory wheezing in October 1970 and 
diagnosed with a bronchospasm of unknown etiology.  In 1972 
he received emergency room treatment on several occasions for 
episodes of asthma and asthmatic bronchitis, including one 
event that was so serious that it necessitated treatment with 
an epinephrine injection.  

Post-service medical records show that a spirometry 
examination conducted in November 2000 produced findings 
showing mild obstructive disease with improved symptoms 
following use of a bronchodilator medication, indicative of 
asthma.

In an August 2003 opinion, Ann Marie Donna Gordon, M.D., who 
is a specialist in internal medicine at The Washington 
Hospital Center in Washington, D.C., reported that she had 
reviewed the veteran's claims file and his pertinent medical 
history as described above.  Dr. Gordon then expressed the 
following opinion:

"It is difficult to determine the degree of lung 
impairment that existed during service in the 
absence of spirometric evaluation.  However there 
is medical documentation that indicated the pre-
existence of asthma during childhood and several 
exacerbations during service some of which 
required emergency room visits.  Therefore it is 
more likely than not that the veteran's pre-
existing (asthma) worsened during service."

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service. 
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (c) (2003).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where a pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2003).

In the present case, although the veteran denied having a 
history of asthma and his service medical records do not show 
abnormal respiratory findings on pre-enlistment examination 
in July 1968, we find that the presumption of soundness with 
regard to his asthma is rebutted by the evidence, which shows 
treatment for asthmatic symptoms and the veteran's admission 
of a prior history of childhood asthma within days after his 
entry into active duty in October 1968.  The brief length of 
time in which an episode of asthmatic symptoms was manifested 
following his entry into service and the fact that he 
admitted to a history of childhood asthma during treatment at 
that time weighs heavily towards rebutting the presumption of 
his soundness with respect to his respiratory system at the 
time of his entrance into active duty.  We find that the 
objective medical evidence also tends to support a finding 
that his pre-existing asthma was aggravated by active 
service, which is to say that it underwent a permanent 
increase in its severity beyond the normal natural 
progression of the disease.  In support of this conclusion, 
we rely upon the August 2003 opinion of Dr. Gordon, who 
determined after her review of the veteran's pertinent 
medical history that it was more likely than not that his 
pre-existing asthma worsened during service.  Resolving all 
doubt in favor of the veteran, we find that his asthma pre-
existed his entry into active duty and underwent a permanent 
increase in its severity during service which was beyond the 
natural progression of the disease.  38 U.S.C.A. §§ 1153, 
5107(b); 38 C.F.R. §§ 3.102, 3.306; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   In view of the foregoing discussion, 
we thus conclude that service connection is warranted for 
asthma on the basis of aggravation by military service of a 
pre-existing disability.

(b.)  Entitlement to service connection for bilateral hearing 
loss.

The veteran's service medical records show that on the 
authorized audiological evaluation conducted during his pre-
enlistment examination in July 1968, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
10

Speech audiometry testing conducted in November 1968 shows 
that the veteran's military duties exposed him to the noise 
of aircraft engines on the flightline and hanger shop.  The 
reports shows that he had no prior history of noise exposure 
before this.  Audiological evaluation in November 1968 
revealed pure tone thresholds, in decibels, which were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
0
10
LEFT
-5
-5
0
10
15

Speech audiometry testing conducted in July 1969 shows that 
the veteran's military duties exposed him to the noise of 
aircraft engines on the flightline.  Audiological evaluation 
in July 1969 revealed pure tone thresholds, in decibels, 
which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
20
30
LEFT
20
25
20
25
25

The veteran's hearing in July 1969 was estimated by the 
examining audiologist to be "good" on a scale ranging from 
"poor," "fair," to "good."

Speech audiometry testing conducted in May 1970 shows that 
the veteran's military duties exposed him to the noise of 
aircraft engines on the flightline from C-130 cargo aircraft 
and F-102 fighter aircraft.  Audiological evaluation in May 
1970 revealed pure tone thresholds, in decibels, which were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
50
50
LEFT
60
50
50
50
50

The veteran's hearing in May 1970 was estimated by the 
examining audiologist to be "fair" on a scale ranging from 
"poor," "fair," to "good."

On separation examination in May 1972, an audiological 
evaluation report shows that the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
10
10
5
5

The veteran denied having any history of hearing loss on his 
separation examination medical history questionnaire.

The veteran's DD 214 Form shows that he served on active duty 
from October 1968 to May 1972 in the United States Air Force 
and that his military occupational specialty (MOS) was as an 
aircraft maintenance specialist, which translated into the 
civilian occupation of aircraft mechanic.

A private audiometry examination conducted in May 2000 shows 
that the veteran had bilateral mild to moderate sensorineural 
hearing loss.  Although the exact pure tone threshold scores, 
in decibels, were not provided in the report, a review of the 
veteran's audiogram graph indicates that his pure tone 
thresholds in both ears were greater than 30 decibels at 500 
Hertz and 1000 Hertz, approximately 50 decibels at 2000 Hertz 
and 3000 Hertz, and greater than 50 decibels at 4000 Hertz.  
The examining audiologist described the veteran as being a 
good candidate for receipt of hearing aids.  

In August 2003, Ann Marie Donna Gordon, M.D., reviewed the 
veteran's claims file and pertinent medical history described 
above and presented the following opinion:

"The veteran had normal audiometric examinations 
performed (in November 1968).  He underwent 
another audiometric evaluation two years later in 
1970 and was found to have significant bilateral 
downward shifts at all frequencies suggestive of 
hearing loss.  The audiometry performed (in May 
1972) prior to his exit from service was normal.  
The pure tone testing performed (in May 2000) 
revealed mild to moderate sensorineural hearing 
loss bilaterally.  During this evaluation (the 
examining audiologist) noted a history of 
extensive occupational noise exposure, tinnitus 
and pain in the right ear.  The service medical 
records indicated that the veteran was an 
aircraft maintenance specialist.

The initial audiometry on entry into the service 
in 1968 was normal.  A follow-up audiometric 
evaluation performed in 1970 during service 
revealed moderate bilateral losses across all 
frequencies . . .  The most recent testing is 
suggestive of a sensorineural hearing loss . . .  
There was no documentation available for review 
that provides measured noise levels during 
service.  However, given the history of 
occupational noise exposure in the US Air Force 
where the veteran served as an aircraft 
maintenance specialist, it is as likely as not 
that the veteran's current hearing deficit can be 
attributed in part to his service related 
exposures."

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  This regulation only acts as a bar to 
service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  

Although a review of the veteran's claims file shows that the 
veteran was not provided with a VA audiological examination, 
we are able to determine from the private audiogram of May 
2000 that the pure tone auditory threshold of the veteran's 
impaired hearing in both ears is at least 30 decibels or 
higher at the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz, thus exceeding the minimum level of 26 decibels and 
meeting the regulatory requirements to be considered impaired 
hearing for purposes of eligibility for VA compensation.  
Having determined that the veteran's level of impaired 
hearing meets these requirements, we find that the evidence 
tends to indicate a nexus between his impaired hearing and 
his period of military service.  The veteran's MOS 
establishes that he was exposed to acoustic trauma from 
aircraft engine noise while in the course of fulfilling his 
military duties as an aircraft mechanic in service.  His 
service medical records show that his hearing acuity 
underwent a decrease during active duty.  Although his 
hearing was shown to be normal at the time of his separation 
from service, the August 2003 opinion of Dr. Gordon states 
that it is as likely as not that his current hearing loss 
could be attributed in part to his service-related exposure 
to aircraft engine noise.  Therefore, as the evidence appears 
to be in relative equipoise regarding those facts in favor of 
the veteran's claim as compared with those against, we will 
resolve all doubt in the veteran's favor and allow his claim.  
Service connection for bilateral hearing loss is therefore 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right shoulder disability (claimed as a 
right trapezius disability).

The veteran has requested that VA reopen his claim of 
entitlement to service connection for a right shoulder 
disability on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection.  
Specifically, the veteran contends that his right shoulder 
disability is direct related to his period of active duty 
such that he is entitled to VA compensation.

The veteran's claim of entitlement to service connection for 
a right trapezius disability was first considered and 
originally denied on a direct basis in an August 1974 RO 
rating decision.  Evidence considered by VA at the time 
included his service medical records showing treatment for 
right shoulder complaints relating to his right trapezius 
muscle and a June 1974 VA hospitalization report which shows 
complaints of right shoulder pain and treatment for an 
orthopedic disability of his cervical spine.  Although the 
claims folder does not contain an actual copy of the letter 
from the RO notifying the veteran and his representative of 
this denial, we note that the claims file includes 
documentation in a VA 21-523 Form dated August 1974 that 
shows that such a letter was dispatched to the veteran.  We 
thus accept this as sufficient proof of notice consistent 
with presumption of administrative regularity.  As there is 
not indication in the claims file that the veteran filed a 
timely Notice of Disagreement or appeal of the August 1974 
determination, it became final in August 1975.

Thereafter, in March 2000 the veteran applied to reopen his 
claim for service connection for a right shoulder disability.  
In support of his claim, the veteran submitted medical 
records from private sources, dated 1985 - 2001, and VA 
treatment sources dated May - June 1974 (including outpatient 
treatment reports addressing his right shoulder complaints 
which have not previously been reviewed by VA in relation to 
his claim) and 1998 - 2001, which show treatment on several 
occasions for a cervical spine disability with right shoulder 
musculoskeletal and nerve pain which appeared to be 
associated with bone spurs of the shoulder joint and also, in 
part, with the cervical spine condition.  Treatment for his 
right shoulder complaints included corticosteroid point 
injections and arthroscopic surgery.  In addition to right 
shoulder problems, the veteran was treated for complaints of 
right arm, wrist and hand pain which, in oral testimony 
presented at an August 2003 CO hearing, he believed were 
associated with his right shoulder disability.  The reports 
of VA examinations conducted in November 2000 and January 
2001 show diagnoses of chronic right shoulder post-traumatic 
changes, acromioclavicular dislocation and lateral clavicular 
osteolysis.  According to the veteran's historical accounts 
presented in these reports, his right shoulder symptoms were 
present since the time of an initial injury which occurred in 
active service.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  The Board must address the issue 
of whether new and material evidence has been submitted 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001).

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that new and 
material evidence has been received which is sufficient to 
reopen the previously denied claim.  A review of the claim 
shows that in March 2000, the veteran applied to reopen his 
claim for service connection for a right shoulder disability.  
Pertinent evidence submitted in support of his application 
consisted of extensive medical records showing ongoing 
treatment for right shoulder complaints in the years 
following his discharge from active duty.  We find that these 
records, when viewed in the context of the veteran's service 
medical records which show treatment on several occasions for 
right shoulder and trapezius complaints, indicate an ongoing 
chronicity of right shoulder symptomatology which establishes 
a new basis not previously considered by the RO in its August 
1974 denial of the veteran's claim.  We further note that the 
Court has held in the case of Cox v. Brown, 5 Vet. App. 95, 
98 (1993), that new and material evidence does not have to 
"establish" service connection, only create a "reasonable 
possibility" of service connection for purposes of reopening 
the claim.  We thus find that new and material evidence has 
been submitted to provide a basis to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a right trapezius disability.  

In conclusion, we find that the evidence associated with the 
veteran's claims file subsequent to the August 1974 decision 
is new and material and provides a basis in which we may 
reopen the veteran's claim of entitlement to service 
connection for a right trapezius disability.  The evidence of 
record is of such significance that the case must be reopened 
for a de novo review.  We therefore reopen the claim and 
remand it to the RO for a de novo review of the claim on the 
merits in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Service connection for asthma is granted.

Service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for a right shoulder 
disability for de novo review is granted.


REMAND

With respect to the issue of entitlement to service 
connection for chronic ear infections, we note that he 
reported at an August 2003 VA Central Office (CO) hearing 
before the undersigned Veterans Law Judge that he received 
treatment from VA for complaints of painful symptoms relating 
to his ears in July 2003 and that he also consulted a private 
ear, nose and throat (ENT) specialist whom he identified as 
"Dr. Brown" for his ear complaints.  According to the 
veteran, Dr. Brown subjected the veteran to an examination 
which involved internal viewing of his sinuses and his ears.  
However, upon review of the veteran's claims folder we were 
unable to find these aforementioned relevant medical records.  
The VA has a duty to assist a veteran in developing facts 
pertinent to claims which are potentially well-grounded.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 
3.159 (2003); Ivey v. Derwinski, 2 Vet. App. 320 (1992).  
This duty includes obtaining all private and governmental 
records and, when indicated by the circumstances of the case, 
ordering a medical examination.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
A remand is therefore warranted in order that attempts may be 
made to obtain copies of these relevant records identified by 
the veteran.  

We further observe that the veteran has not been provided 
with a VA medical examination of his ears, nose and throat to 
determine his current otolaryngological diagnoses and for a 
nexus opinion regarding any such diagnoses and his period of 
active service.  The veteran should thus be provided for an 
examination by the appropriate specialist so that issues may 
be addressed.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

With respect to the reopened claim of entitlement to service 
connection for a right shoulder disability, we observe that 
at the CO hearing of August 2003, the veteran and his 
representative called attention to the fact that the 
physicians who conducted the VA examinations of November 2000 
and January 2001 did not have access to the veteran's claims 
folder and did not have the benefit of reviewing the 
veteran's pertinent medical history as it related to his 
claim for VA compensation for a right trapezius disability.  
Fulfillment of the VA's duty to assist includes the conduct 
of a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  This issue should therefore be remanded to the RO 
for another VA examination, during which the examining 
physician should review the veteran's claims folder and, 
after examining the veteran and determining his diagnoses as 
they pertain to his right shoulder, present a nexus opinion 
addressing the relationship, if any, between these diagnoses 
and his period of military service.  

With regard to the issue of entitlement to service connection 
for a disability of the right upper extremity, to include the 
arm, wrist and hand, we find that the evidence indicates that 
there may be an etiological relationship between this 
constellation of right upper extremity disabilities and the 
veteran's right shoulder disability, such that the issues are 
inextricably intertwined with each other.  Therefore, 
adjudication of the claim for service connection for a 
disability of the right upper extremity, to include the arm, 
wrist and hand should be held in abeyance pending a 
determination by VA physicians as to whether or not a 
causative relationship exists between the right upper 
extremity and the right shoulder.

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if he is required to take 
further action.

In view of the foregoing discussion, the claim is REMANDED to 
the RO for the following development:

1.  Ensure that all provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claim.

2.  The RO should contact the veteran 
and request that he provide a detailed 
list of the names and addresses of all 
of his health care providers, both VA 
and private, who treated him for his ear 
infections.  Thereafter, the RO should 
contact these health care providers and 
request that they furnish it with copies 
of the veteran's medical records as they 
pertain to his claim.  This list should 
include, but is not limited to, the 
records of the private ENT specialist 
identified by the veteran as "Dr. 
Brown" and those records pertaining to 
his treatment for ear complaints in July 
2003 from VA.

3.  Thereafter, the RO should schedule 
the veteran for a VA otolaryngological 
examination.  The veteran's claims file 
should be made available for the 
examiner's review in conjunction with 
the examination.  The report of the 
examination must include responses to 
each of the following items:

(A.)  State whether the veteran has 
chronic infections of the ears.

(B.)  If the veteran has chronic 
infections of the ears, state a 
medical opinion, based on the 
examination findings and a review 
of the claims folder, as to whether 
the chronic infections are is the 
result of a disease or injury the 
veteran had in service

4.  The RO should schedule the veteran 
for a VA examination to investigate 
orthopedic and neurological 
disabilities.  The veteran's claims file 
should be made available for the 
examiners' review in conjunction with 
the examination.  The report of the 
examination must include responses to 
each of the following items:

(A.)  State the diagnoses of all 
the veteran's current disorders of 
the right shoulder.

(B.)  For each diagnosis reported 
in response to item A, above, state 
a medical opinion, based on the 
examination findings and a review 
of the claims folder, as to whether 
the disorder is the result of a 
disease or injury the veteran had 
in service.

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
of entitlement to service connection for 
chronic ear infections, a right shoulder 
disability and a right upper extremity 
disability (to include the arm, wrist 
and hand).  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations and allowed an 
opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



